95 N.J. Super. 327 (1967)
231 A.2d 223
ESSEX COUNTY BOARD OF TAXATION, PLAINTIFF-RESPONDENT,
v.
TOWN OF BELLEVILLE IN THE COUNTY OF ESSEX, ET AL., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued May 22, 1967.
Decided June 9, 1967.
*328 Before Judges SULLIVAN, KOLOVSKY and CARTON.
Mr. Jack J. Soriano argued the cause for appellants (Mr. Paul Alongi on the brief).
Mr. Leon S. Wilson, Deputy Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney; Mr. Alan B. Handler, First Assistant Attorney General, of counsel).
PER CURIAM.
Defendant Town of Belleville appeals from a judgment ordering it to "take all steps necessary, including the appropriation of the necessary moneys to effectuate a revaluation of all the taxable real property within the Town; * * *." The judgment also directs that the revaluation be completed within one year after the close of the current tax year, and orders the defendant tax assessor to "render all aid and assistance and perform such duties as may be necessary and appropriate to the timely completion of the ordered revaluation subject to the supervision of the Essex County Board of Taxation; * * *."
The Legislature has imposed upon the assessor the specific duty of determining the full and fair value of each parcel of real property in the district, N.J.S.A. 54:4-23, and authorizes the governing body to adopt an ordinance authorizing appropriations to make a complete program of revaluation for the use of the assessor, N.J.S. 40A:4-53. We construe the mandate of the judgment appealed from to direct the municipality and the assessor to perform their respective duties as prescribed by the applicable statutes.
So construed, the judgment appealed from is affirmed for substantially the reasons expressed in the opinion of Judge Conklin, reported at 92 N.J. Super. 338 (Law Div. 1966).